Citation Nr: 1735236	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 30-percent disabling prior to January 16, 2015, and 70-percent disabling thereafter.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and/or diabetes mellitus (type II).

3.  Entitlement to service connection for ulcers.

4.  Entitlement to service connection for colitis.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection for PTSD, assigning a 30-percent rating for that disability, and denied service connection for, inter alia, hypertension, ulcers, colitis, and sleep apnea.  The Veteran filed a Notice of Disagreement in January 2011 contesting the PTSD evaluation and the denials of service connection.  Following issuance of a Statement of the Case in February 2013, the Veteran perfected his appeal as to these issues in April 2013.

In a July 2016 rating decision, the RO increased the Veteran's PTSD rating to 70-percent disabling, effective January 16, 2015.  As this award does not constitute a full grant of the benefits sought on appeal, the claim for an increased rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge.  See April 2013 VA Form 9.  However, in August 2016 his representative submitted a request in writing to withdraw his hearing request.

The issues of entitlement to service connection for hypertension, ulcers, colitis, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood; total occupational and social impairment has not been shown.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 70-percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, VA's duty to notify was satisfied by a pre-adjudicatory letter mailed to the Veteran in May 2010.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim for an increased rating for PTSD.  VA has obtained records of the Veteran's VA psychiatric examinations and mental health treatment notes, including a January 2015 evaluation from a private provider, as well as his service treatment records.  Lay statements of the Veteran and his friends and family have also been associated with the record and have been reviewed.  The Veteran last underwent a VA psychiatric examination in January 2016.  He has not indicated that his symptoms have materially worsened since that time.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Rating for PTSD

The Veteran contends that his service-connected PTSD is more severe than what is reflected by his current disability rating.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 30-percent rating prior to January 16, 2015, and a 70-percent rating thereafter, for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 30-percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50-percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a 70-percent rating, but no higher, for the entire period on appeal.

The Veteran filed an original claim for service connection for PTSD in April 2010.  A review of the pertinent evidence includes a May 2010 clinic note from Nova Medical Group which indicated that the Veteran reported symptoms of anxiety, irritability, sleep disruption, flushing and racing heart, loss of interest, depressed mood, poor concentration, and emotional problems.  He described his symptoms as worsening but denied any suicidal ideation.

In May, June and July of 2010, the Veteran's spouse, daughter, cousin, friend, and former employer submitted statements describing how the Veteran was impacted by his service in Vietnam and attesting to the Veteran's history of "mental problems," "extreme emotional episodes," and ongoing "depression and anxiety issues."  These statements collectively describe the Veteran as being on edge, hypersensitive, depressed, emotionally volatile, and obsessive.  Specifically, his spouse stated that she had always known the Veteran to have a "short fuse"; that he exhibited obsessive and repetitive rituals, increasing with age, that he was "powerless" to change; and that he was unable to multitask and became easily confused and frustrated.  She stated that the Veteran's depression "caused him to lose his business since he was literally unable to function," and that his mental health problems had caused a "tremendous strain on our marriage."

The Veteran underwent a VA psychiatric evaluation in September 2010.  The report indicates that the examiner reviewed the Veteran's history of Vietnam service and confirmed a diagnosis of PTSD.  In terms of current symptoms, the Veteran reported difficulty being in crowds and other close places, intermittent sleeping problems and nightmares, startling easily, and hypervigilance.  He reported that he was "constantly checking locks to make sure doors are locked and checking stoves" to make sure they were turned off.  He reported having a difficult time with frustration tolerance, and stated he was a perfectionist.  He reported "a lot of anger outbursts with his wife and coworkers."  He stated he "frequently" had anxiety attacks where he would feel panicky and flushed with heart palpitations.  He reported episodes of depression and indicated he was taking medication.  He stated that he tried not to think about Vietnam because doing so evoked feelings of sadness, anger, guilt, and anxiety.  He reported that he was very rigid about being on time.  He denied any history of alcohol or drug problems.  He reported that he had periods of isolation and social withdrawal, as well as periods where he lost interest in activities that he used to enjoy.  He reported periods of problems focusing and concentrating.

On mental status examination, the Veteran presented as alert and calm with normal speech.  At times he was hyper-verbal with an anxious mood.  Thought processes were goal-directed and adequately organized.  No suicidal or homicidal ideation was present.  No psychotic features were present.  Insight and judgment were adequate.  Short-term and long-term memory were grossly intact.  The examiner assigned a global assessment of functioning (GAF) score of 60-70.  In sum, the examiner determined that the Veteran had "moderate" social and occupational dysfunction.  The examiner recommended that the Veteran receive ongoing treatment for his PTSD but stated, "I do not feel the veteran is at any imminent risk to himself or anyone else at this time."

In his January 2011 Notice of Disagreement, the Veteran stated that he had endured many years of depression (for which he continued to take medication), night terrors, sleep-arousal, loss of concentration, and claustrophobia.  He stated that he was unable to talk about his experiences in Vietnam because they were too painful.

In a September 2011 statement, the Veteran reported that his PTSD was getting worse.  He stated that his VA psychiatrist had increased his medication and that he was attending stress management sessions.  He reported that he had to reduce his workload to two days per week, "because I cannot deal with the stress related to the job."  He reported that his obsessive behavior had "accelerated to the point that it has severely affected my marriage of 42 years, as well as my ability to perform my job efficiently."  He reported difficulty concentrating on the simplest things.  He stated that his depression was increasing, and that he was experiencing "repeated thoughts, emotions and painful reminders and images of certain events which happened on my tour in Viet Nam."  He also reported experiencing panic attacks "when I'm reminded of these stressful events."  In support of his claim, the Veteran submitted statements from his spouse and sister attesting to his increasing mental health problems.

In his April 2013 VA Form 9, the Veteran reported that his PTSD significantly hindered his ability to conduct daily activities, maintain employment, and sustain meaningful relationships.  He reported that his obsessive behavior, need to repeat himself, panic attacks, and claustrophobia plagued him on a daily basis.  He reiterated that his work week had been reduced to two days a week, and that he was in danger of being terminated "because I can't focus on my job."  He stated that he was having "excessive anxiety" and stated that, "At times I feel totally isolated."  He also reported significant memory loss and impaired judgment.  He stated, "I am in fear of dying, feeling hopeless, unable to sleep at times.  I have such anger inside of me and do not know why.  I feel trapped with nowhere to go."

In February 2014, the Veteran's daughter submitted a statement attesting to the Veteran's "chronic and pervasive anxiety, depression, compulsions, and mood swings."  She reported that his psychiatric symptoms impede his ability to function-specifically, he was "consumed" by his obsessive behavior and "finds it difficult to navigate through his day without engaging in ritualistic or anxiety-laden obsessions."  She stated that the Veteran "will often ask multiple people the same question in a perseverative manner in order to arrive at consensus."

In June 2014, the Veteran's son reported, in an email, many of the same repetitive behaviors identified by his daughter in her February 2014 correspondence.  The Veteran's son specifically noted that the Veteran's "strange" behavior included engaging in activities at inappropriate times, such as mowing the lawn or painting the house just when his family was preparing to go out for an event.  He would "routinely will go out for gas or milk and disappear for hours just driving around seemingly unaware that he may have other obligations like guests waiting for him at home."  The Veteran's son also discussed an episode where the Veteran became convinced he struck someone with his car, and proceeded to drive around looking for a crime scene that did not exist.

In January 2015, the Veteran underwent a psychiatric evaluation with a private provider.  In a lengthy summary, the examiner reviewed the Veteran's psychiatric history and history of service in Vietnam.  In terms of current symptoms, the examiner noted a variety of intrusive symptoms, including dreams about Vietnam and fears associated with his Vietnam service (such as driving over bridges).  The Veteran also had a variety of arousal symptoms, including hypervigilance and recurring anger and irritability.  In situations where he was in close proximity to others, his heart would pound and he would start to sweat.  The examiner noted that the Veteran had become more anxious over time, and that he could not be late, even in situations out of his control.  The examiner noted that the Veteran always wore clean clothes and showered.  He reported that his self-concept was "not that great."

On mental status examination, the Veteran was noted to be well-spoken.  His mood was anxious.  He reported that his primary problem with thought processes was when they rose to the level of obsessive behavior-for example, he would have to check several times to see if a door was locked or an iron was turned off.  During these obsessive periods, he stated that he would not pay attention to others and could not stop thinking about a certain action.  He reported that his thought content frequently included dissociate flashbacks.  He denied suicidality; however, there were times that he "definitely thinks about it."  He reported that the guilt of what would happen to those left behind stopped him from doing anything directly to kill himself.  The examiner noted that the Veteran exhibited some memory loss which impacted his orientation to time and place.  In addition, the Veteran reported being very impulsive.  He stated he had trouble focusing.

The examiner identified various Vietnam-related stressors and confirmed a diagnosis of PTSD.  In terms of employability, the examiner stated that the Veteran had a long history of working in the flower business in New York, but that when he moved to Virginia his business failed, in part due to his PTSD.  The examiner noted that the Veteran had "increasing thoughts of suicide in 2008-9 but knew he would not carry it out."  The examiner opined that the Veteran would not be able to follow work rules if he went back to work; that he would likely have bouts of anger with and toward co-workers; and that he would become very anxious to the point of having somatic symptoms.  The examiner further opined that the Veteran would likely not get along with supervisors and would have great difficulty working with the public.  The examiner noted that the Veteran's judgment was "poor to questionable," and that he tended toward impulsivity and could be obsessive to the point of alienating others.  The examiner further noted that the Veteran would have a very hard time following instructions without erupting into anger, and that he was emotionally unstable.

In summary, the examiner stated that the Veteran's PTSD had negatively impacted most areas of his life in a significant way.  She assigned the Veteran a GAF of "45 at best and probably closer to 40."  In an accompanying disability benefits questionnaire, the examiner noted that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

In January 2016, the Veteran underwent a VA PTSD examination.  During the examination, the Veteran reported that he worked full-time until 2008 and was working part-time until he was forced to stop in May 2015 due to his physical health, particularly his diabetes and neuropathy.  No history of psychiatric hospitalization or emergency room visits was noted.  The Veteran indicated that he had passive thoughts of suicide the previous week; however, no history of actual attempts to hurt himself was noted.  Likewise, no psychosis, homicidal ideation, or history of violence was noted.  The Veteran indicated that he had concentration and memory issues that resulted in "repeated checking" behaviors.  He reported anxiety issues with elevators, tunnels, and bridges, as well as ongoing problems with intrusive thoughts, memories, flashbacks, and nightmares.  He reported having a difficult time relaxing and indicated decreased self-confidence secondary to anxiety.

The examiner indicated that the Veteran's symptoms included anxiety, suspiciousness, panic attacks occurring more than once a week, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, and suicidal ideation.  On mental status examination, the Veteran was alert and oriented, and his thoughts were organized, coherent, and logical.  Again, there was no evidence of psychosis, and no homicidal ideation was noted.  His appearance and behavior were within normal limits.  Other symptoms included intrusive thoughts and memories, avoidance, hypervigilance, hyper-arousal, irritability, nightmares, and flashbacks.  In summary, the examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  The examiner noted that the Veteran needed to seek follow-up treatment based on his current symptomatology.

In addition to the above evidence, the Board has reviewed VA outpatient notes pertaining to the Veteran.  These records reflect that the Veteran has attended regular stress management sessions as well as individual counseling.  Symptoms reported during these sessions indicate that he has exhibited many of the same symptoms reported above, including anxiety, nightmares, avoidance behavior, claustrophobia, depression, and obsessive behavior.  The VA records include no evidence of psychosis, homicidal ideation, or violent behavior.

At the outset, the Board finds that the preponderance of the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas throughout the entire period on appeal.  In short, the record demonstrates significant impairment associated with PTSD, especially in areas such as work, social and family relations, judgment, thinking, and mood, since the Veteran's claim for service connection was filed.  The Board recognizes that the September 2010 VA psychiatric evaluation yielded a GAF score of 60-70, which would reflect only "moderate" impairment; however, based on the evidence outlined above, the Veteran has exhibited symptoms throughout the appeal period that, while not squarely within the symptomatology consistent with a 70-percent rating, more nearly approximates the criteria for a 70-percent rating.  See 38 C.F.R. § 4.7.  Since he filed his claim for service connection, the Veteran's symptoms have included, but are not limited to, suicidal ideation, obsessive behaviors which have interfered with his daily activities and relationships, and periodic near-constant panic or depressive episodes.  As such, a staged rating is not appropriate; his PTSD warrants an initial rating of 70-percent disabling.  See 38 C.F.R. § 4.130.

A 100-percent rating is not warranted, however, as the preponderance of the evidence is against a finding of total occupational and social impairment due to PTSD at any time during the period on appeal.  As noted above, the Veteran regularly appeared at VA appointments well-groomed and with good hygiene, and was consistently alert and socially appropriate.  He has denied persistent delusions or hallucinations, and medical evidence of record indicate that he is able to communicate clearly.  There is no evidence of psychosis; indeed, the record shows that the Veteran has been orientated to time and place.  Although the Board recognizes that the Veteran has reported suicidal ideation, there is no evidence to indicate that he is a danger to himself or others, and in fact the VA examiner in September 2010 specifically stated as much.  In light of the above, the Board finds that the Veteran's PTSD symptoms, considered in isolation from his other service-connected disabilities, do not demonstrate total impairment, as illustrated by the criteria for a 100-percent rating.  See id.

In sum, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology, while not squarely within the symptomatology for a 70-percent rating, it more nearly approximates occupational and social impairment with reduced reliability and productivity, for the entire period on appeal.  Therefore, an increase to 70-percent disabling will be granted prior to January 16, 2015, but a rating in excess of 70 percent will be denied.



ORDER

Entitlement to a 70-percent initial disability rating, but no higher, for PTSD is granted.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

The Veteran contends that his diagnosed ulcers, colitis, and obstructive sleep apnea either developed in service or were caused or aggravated by his service-connected PTSD.  The Board notes that no VA examinations have been performed to evaluate these claims, despite the fact that the Veteran has been diagnosed with these conditions and has competently claimed that his symptoms are service-related.  On remand, the appropriate VA examinations should be performed.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran also contends that his diagnosed hypertension is service-related.  Specifically, he has alleged that this condition either developed as a result of his exposure to herbicides in Vietnam or was caused or aggravated by his service-connected disabilities, which include PTSD and diabetes mellitus (type II).  The Veteran was afforded a VA Hypertension examination in January 2016 which resulted in a negative nexus opinion.  However, on review, the Board finds that the opinion is inadequate.  The report indicates that the Veteran has a diagnosis of hypertension, but in terms of etiology states only that, "[a]t this time it cannot be determined if the HTN is due to diabetes or aggravated by diabetes."  No opinion regarding the claimed link with PTSD was provided.  As this examination report is both incomplete and lacks a sufficient rationale, the Board finds that an addendum opinion is needed.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from November 2015 to the present.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed gastrointestinal disorder/s, to include ulcers and colitis.

After reviewing the entire record, the examiners should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal disorder/s, to include ulcers and colitis, were incurred in or aggravated during service, or were otherwise due to an event or incident of that service.  The examiner should specifically discuss the lay reports of record indicating that the Veteran suffered gastrointestinal symptoms as a result of his service in Vietnam.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal disorder/s, to include ulcers and colitis, were caused or permanently aggravated by his service-connected PTSD.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed obstructive sleep apnea.

After reviewing the entire record, the examiners should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.  The examiner should specifically discuss the lay reports of the Veteran's sleep-related symptoms originated from his service in Vietnam.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea was caused or permanently aggravated by his service-connected PTSD.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus (type II) and/or PTSD.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension developed during service, to include as a result of herbicide exposure in Vietnam.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or permanently aggravated by any of his service-connected disabilities, specifically including service-connected diabetes mellitus (type II) and PTSD.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


